  Case 20-20283      Doc 21     Filed 02/09/21 Entered 02/09/21 11:20:26          Desc Main
                                  Document     Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                      )       CHAPTER 7
                                            )
ROXANNE MARCELLE LESTER,                    )       CASE NO. 20-20283
                                            )
                      DEBTOR.               )       HON. A. BENJAMIN GOLDGAR

                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE that on February 22, 2021, at 9:30 a.m., I will appear before
the Honorable A. Benjamin Goldgar, or any judge sitting in that judge’s place, and the United
States Trustee's Motion To Examine Fees Paid To Attorney Pursuant To 11 U.S.C. § 329(B)
And For Other Relief, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID
and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 161 500 0972 and the
password is 726993. The meeting ID and password can also be found on the judge’s page on the
court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                                    /s/ Jeffrey L. Gansberg
                                                    Jeffrey L. Gansberg, Attorney
                                                    OFFICE OF THE U.S. TRUSTEE
                                                    219 South Dearborn Street, Room 873
                                                    Chicago, Illinois 60604
                                                    (312) 886-3327




                                                1
  Case 20-20283       Doc 21      Filed 02/09/21 Entered 02/09/21 11:20:26             Desc Main
                                    Document     Page 2 of 6



                                 CERTIFICATE OF SERVICE

        I, Jeffrey L. Gansberg, an attorney, certify that I served a copy of this notice, the attached
motion, and proposed order on each entity shown on the attached list at the address shown and by
the method indicated on February 9, 2021, before 5:00 p.m.

                                                      /s/ Jeffrey L. Gansberg

SERVICE LIST

Registrants Served Through the Court’s Electronic Notice for Registrants:

Richard M. Fogel:      rfogel@cozen.com, il72@ecfcbis.com;richard-fogel-
                       1441@ecf.pacerpro.com
Patrick S. Layng:      USTPRegion11.ES.ECF@usdoj.gov
Vaughn A. White:       attywhite@hotmail.com, vaughn@vaughnwhite.com;
                       white.vaughnr102423@notify.bestcase.com

Parties Served via First Class Mail:

Roxanne Marcelle Lester
3744 N. Lockwood Ave.
Chicago, IL 60641




                                                  2
  Case 20-20283        Doc 21     Filed 02/09/21 Entered 02/09/21 11:20:26            Desc Main
                                    Document     Page 3 of 6



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                         )       CHAPTER 7
                                               )
ROXANNE MARCELLE LESTER,                       )       CASE NO. 20-20283
                                               )
                        DEBTOR.                )       HON. A. BENJAMIN GOLDGAR

         UNITED STATES TRUSTEE'S MOTION TO EXAMINE FEES PAID
     TO ATTORNEY PURSUANT TO 11 U.S.C. § 329(b) AND FOR OTHER RELIEF

         Patrick S. Layng, the United States Trustee for the Northern District of Illinois (the “U.S.

Trustee”), by and through his attorney, Jeffrey L. Gansberg, hereby requests this Court, pursuant

to 11 U.S.C. § 329 and Fed. R. Bankr. P. 2017, to examine the fees paid to attorney Vaughn White

(“White”) in connection with this case and for other relief. In support of this request, the U.S.

Trustee respectfully states to the Court as follows:

                                            Jurisdiction

         1.     The Court has jurisdiction to hear and determine this proceeding under 28 U.S.C.

§ 157(b)(2)(A) and IOP 15(a) and Local Rule 40.3.1 of the United States District Court for the

Northern District of Illinois.

         2.     Movant is the U.S. Trustee for the Northern District of Illinois and is charged with

supervising the administration of bankruptcy cases under 28 U.S.C. § 586(a)(3). The U.S. Trustee

has standing to bring this Motion under 11 U.S.C. § 307.


                                            Background

         3.     On November 16, 2020 (the “Petition Date”), Roxanne Marcelle Lester (the

“Debtor”), with the assistance of her attorney, White, filed a voluntary petition for relief under

Chapter 7 of the Bankruptcy Code.


                                                   1
  Case 20-20283        Doc 21    Filed 02/09/21 Entered 02/09/21 11:20:26             Desc Main
                                   Document     Page 4 of 6



       4.      On the Petition Date, White filed the Debtor’s petition, Schedules and statement of

financial affairs (the “SOFA”). ECF No. 1.

       5.      On November 16, 2020, White filed the Attorney Statement of Compensation

Pursuant to Rule 2016 (the “2016 Disclosure”) reflecting that he received $1,665 from the Debtor

for legal services prior to the Petition Date. ECF No. 6. However, in response to Question No. 16

on the SOFA (“Within 1 year before you filed for bankruptcy did you or anyone else acting on

your behalf pay or transfer any property to anyone you consulted about seeking bankruptcy or

preparing a bankruptcy petition?”), the Debtor indicated, “No.” ECF No. 1 at p. 35.

       6.      White failed to file any engagement letter (or written fee agreement) with the Court

as required by Local Rule 2016-1 and 11 U.S.C. § 528(a).

       7.      Additionally, the United States Trustee has information that supports an allegation

that White was not responsive to the Debtor and did not provide advice to her when requested. It

does not appear from these allegations that White provided the Debtor with sufficient

representation in this case.

                                        Relief Requested

       8.      Section 329(b) of the Bankruptcy Code authorizes this Court to examine the fees

paid to an attorney in connection with a bankruptcy case and provides that, to the extent the

amounts paid exceed the reasonable value of the services rendered, this Court can cancel any

agreement between the debtor and counsel and order the return of any excessive payment. See 11

U.S.C. § 329(b); see also Fed. R. Bankr. P. 2017(b). “In determining the reasonable value [of legal

services provided], the court must be guided by section 330.” In re Jackson, 401 B.R. 333, 341

(Bankr. N.D. Ill. 2009) (Goldgar, J.) (internal quotations omitted). “Under section 330, reasonable

compensation depends on the nature, the extent, and the value of the services.” Id. (internal


                                                2
  Case 20-20283       Doc 21     Filed 02/09/21 Entered 02/09/21 11:20:26             Desc Main
                                   Document     Page 5 of 6



quotations omitted). The attorney seeking fees is saddled with the burden of proving the

reasonableness of the fees sought. See id.

         A.     The Fees Charged Exceed the Reasonable Value of Services

       9.      This Court should examine White’s fees because they are disproportionate to the

services provided. While the 2016 Disclosure indicates that White charged the Debtor $1,665 for

services rendered in this case, based upon allegations made by the Debtor, White has not responded

to the Debtor and advised her appropriately.

       10.     Further, it appears that there is incorrect information on the SOFA, as payments to

White were not disclosed by the Debtor. Either the 2016 Disclosure, filed by White under the

penalty of perjury, or the SOFA, filed by the Debtor under the penalty of perjury, contain

inaccurate information. White’s conduct requires the Court to examine White’s fees.

         B.      Debtor’s Counsel Failed to Comply with Local Rule 2016-1.

       11.     Local Rule 2016-1 provides:

               Every agreement between a debtor and an attorney for the debtor that
               pertains, directly or indirectly, to the compensation paid or given, or to
               be paid or given, to or for the benefit of the attorney must be in the form
               of a written document signed by the debtor and the attorney. Agreements
               subject to this rule include, but are not limited to, the Court-Approved
               Retention Agreement, other fee or expense agreements, wage
               assignments, and security agreements of all kinds. Each such agreement
               must be attached to the statement that must be filed under Fed. R. Bankr.
               P. 2016(b) in all bankruptcy cases. Any agreement entered into after the
               filing of the statement under Fed. R. Bankr. P. 2016(b) must be filed as
               a supplement to that statement within 14 days of the date the agreement
               is entered into.

       12.     To the extent that a fee agreement exists between the Debtor and White that was

not filed with this Court, White is not in compliance with Local Rule 2016-1 and his fees should

be examined accordingly.



                                                 3
  Case 20-20283       Doc 21     Filed 02/09/21 Entered 02/09/21 11:20:26            Desc Main
                                   Document     Page 6 of 6



       13.     Under the circumstances of this case, the U.S. Trustee believes it is appropriate for

the Court to examine the reasonableness of the fees the Debtor paid to White. The U.S. Trustee

also believes that White should be required to promptly file all of his Written Fee Agreements with

the Debtor with the Court.

       WHEREFORE, the U.S. Trustee respectfully asks the Court to enter an order scheduling a

hearing to examine the fees paid to Vaughn White in this case under Fed. R. Bankr. P. 2017 and

11 U.S.C. § 329, directing Vaughn White to appear at that hearing, ordering Vaughn White to file

with this Court his Written Fee Agreement with the Debtor within seven days, and granting any

other relief the Court deems just.

                                                     RESPECTFULLY SUBMITTED:

                                                     PATRICK S. LAYNG
                                                     UNITED STATES TRUSTEE

Dated: February 9, 2021                              /s/ Jeffrey L. Gansberg
                                                     Jeffrey L. Gansberg, Trial Attorney
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 S. Dearborn, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 886-3327




                                                 4
